Citation Nr: 1021961	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, rated as 10 percent disabling for the period 
prior to September 9, 2008.

3.  Entitlement to an increased rating for a left knee 
disability, status post total left knee arthroplasty, rated 
as 30 percent disabling since November 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 and September 2003 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied increased ratings for right and left knee 
disabilities.  An October 2008 rating decision assigned a 
temporary 100 percent rating for the Veteran's left knee 
disability based on a total knee arthroplasty that 
necessitated convalescence, effective from September 9, 2008, 
to October 31, 2009.  Since November 1, 2009, the Veteran's 
left knee disability has been rated as 30 percent disabling.  
In February 2007 and in March 2008, the Board remanded the 
claim for additional development. 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
right knee disability has been manifested by subjective 
complaints of pain, swelling, and giving way, and objective 
findings of slight tenderness, slight crepitus, and mild 
arthritis, with range of motion testing limited at most to 
120 degrees flexion, and extension to 0 degrees.  There was 
no clinical evidence of instability, subluxation, locking, 
effusion, or ankylosis.

2.  For the period prior to September 9, 2008, the Veteran's 
left knee disability was manifested by subjective complaints 
of pain, swelling, and giving way, and objective findings of 
instability, subluxation, effusion of the joint, and end-
stage arthritis, with range of motion testing limited at most 
to 90 degrees flexion, and extension to 0 degrees.  There was 
no clinical evidence of locking or ankylosis.

3.  Since November 1, 2008, the Veteran's left knee 
disability has been manifested by full extension, and flexion 
limited at most to 100 degrees. There is no clinical evidence 
of ankylosis, subluxation, dislocation, locking, crepitation, 
instability, weakness, or tenderness.
CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for a 
rating in excess of 10 percent for a right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.17a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2009).

2.  For the period prior to September 9, 2008, the criteria 
for an rating in excess of 10 percent for left knee arthritis 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2009).

3.  For the period prior to September 9, 2008, the criteria 
for a separate 20 percent rating for left knee instability 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).

4.  Since November 1, 2008, the criteria for a rating in 
excess of 30 percent for a left knee disability, status post 
total left knee arthoplasty, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic 
Codes 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.  
38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  For 
traumatic arthritis, Diagnostic Code 5010 directs that the 
evaluation of arthritis be conducted under Diagnostic Code 
5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  When, however, the limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 
(2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
Evaluation of a knee disability under both of those 
diagnostic codes does not amount to pyramiding.  However, a 
separate rating must be based on additional compensable level 
of disability.  38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

Right Knee Disability

The Veteran's right knee disability is rated 10 percent 
disabling under Diagnostic Code 5010. Diagnostic Code 5010 
pertains to traumatic arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010. Diagnostic Codes 5260, which 
contemplates limitation of flexion of the leg; 5261, which 
contemplates limitation of extension of the leg; 5257, which 
pertains to subluxation or lateral instability; 5258, which 
pertains to dislocation of semilunar cartilage; and 5259, 
which pertains to symptomatic removal of semilunar cartilage,  
are also applicable in this instance.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261, 5257, 5258, 5259 (2009).

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has either of these conditions.  
Specifically, the treatment records and the February 2003, 
March 2007, and April 2009 reports of VA examination do not 
demonstrate any objective findings of ankylosis, impairment 
of the tibia or fibula, dislocation of semilunar cartilage, 
or genu recurvatum.   

On February 2003 VA examination, the Veteran reported that he 
had three previous surgeries on his right knee in the early 
1980s.  He reported increased pain, weakness, stiffness, 
swelling, instability, giving way, locking, and lack of 
endurance, bilaterally.  He had flare-ups, mostly in his left 
knee, and used pain relievers for control of his symptoms.  
Rest also relieved his pain.  He had taken approximately 
three months off of work as a dishwasher in the previous year 
due to pain.  He could walk one hundred years before having 
to sit down.  He used a cane and orthotics in his shoes.  
Standing caused chronic continuous pain and swelling, mostly 
in his left knee.  Physical examination of the right knee 
revealed no crepitus or tenderness to function.  There was no 
swelling.  

Range of motion testing revealed flexion to 140 degrees, and 
extension to 0 degrees.  There was no additional functional 
loss on repetitive motion.  The diagnosis was status post 
meniscus tear bilateral knee with degenerative joint disease, 
and status post surgery of the right knee times three for 
meniscus tear. 

On March 2007 VA examination, the Veteran reported that he 
suffered from constant pain, weakness, and swelling in both 
of his knees.  There was a popping sensation bilaterally.  
Aggravating factors included any kind of physical activity or 
standing for too long of a time.  He used a cane and 
orthotics in his shoes.  There were no alleviating factors.  
He worked as a fast food crewman, which was difficult on his 
knees.  He was noted to also have back and feet disabilities 
that were unrelated to his current disability.  He had warmth 
and swelling in his knees, much worse on the left side.  
Physical examination revealed an altered gait, which the 
examiner felt was due more to his bilateral foot disability, 
though he did find that the Veteran placed more pressure on 
his right leg due to left knee pain.

Range of motion testing revealed flexion to 150 degrees and 
extension to 0 degrees, both actively and passively.  There 
was no erythema, incoordination, or instability of the right 
knee.  There was no evidence of edema, effusion, swelling, 
redness, or guarding in the right knee.  Anterior drawer 
testing and McMurray's testing was negative, bilaterally. 

VA treatment records show that in April 2007, the Veteran 
reported that he had constant pain in his knees which kept 
him up at night.  He also had popping in the knees.  He was 
taking Naproxen for pain relief.   He used a cane and knee 
braces.  Examination of the left knee revealed the need for a 
total left knee replacement.  Such was not the prognosis for 
the right knee.  August 2007 X-ray examination of the right 
knee revealed chondrocalcinosis at the medial lateral 
compartment.  On January 2009 examination, status post total 
left knee arthoplasty, the Veteran noted some weakness in his 
right leg.  He had been wearing a substantial brace because 
it made his leg feel stronger. 

On April 2009 VA examination, the Veteran stated that his 
right knee had worsened in severity.  The pain was described 
as excruciating, and affected the joints in his leg, 
including his ankle, knee, and hip.  He stated that the right 
knee would give way and was warm at times.  He also stated 
that it was weak and there was a popping sensation.  The pain 
was worse when standing or walking.  He used a cane to 
support his right knee.  Physical examination revealed mild 
gross degenerative changes of the knee.  There was slight 
crepitus with McMurray testing.  The varus and valgus were 
intact.  Medial and lateral collateral ligaments were 
negative on Drawer testing.  There was some joint line 
tenderness medially.  There was slight effusion in the 
popliteal space, which was not present on the left knee.  He 
was able to squat half way without pain.  Straight leg 
raising was negative.  There was no calf atrophy on the right 
or left leg.  Patrick testing was negative, bilaterally.  
Range of motion testing of the right knee was to 120 degrees 
on flexion, and to 0 degrees on extension.  X-ray examination 
revealed mild tricompartmental degenerative changes with 
chondrocalcinosis compatible with CPPD arthropathy.  The 
physician opined that the Veteran's current right knee 
disability was not aggravated by the Veteran's left knee 
disability. 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  
In this case, each range of motion testing of the right knee 
has resulted in a finding of 0 degrees on extension.  Since 
the record does not demonstrate extension limited to 15 
degrees, Diagnostic Code 5261 cannot serve as a basis for an 
increased rating or any separate compensable rating.  
Similarly, Diagnostic Code 5260 cannot serve as a basis for 
an increased rating or any separate compensable rating in 
this case.  The flexion of the Veteran's right knee would 
have to be limited to 60 degrees in order to warrant a 
compensable rating under Diagnostic Code 5260.  Flexion 
limited at most to 120 degrees, as shown by the medical 
evidence of record, does not warrant a compensable rating 
under Diagnostic Code 5260, and thus this diagnostic code 
does not serve as a means for a higher rating or separate 
compensable rating for the entire period under appeal.  

The Board has determined that the Veteran is not entitled to 
a compensable rating for either knee under either Diagnostic 
Code 5260 or 5261.  Because he did not meet the criteria for 
a compensable rating under either Diagnostic Code, separate 
compensable ratings cannot be assigned under Diagnostic Codes 
5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

Next, Diagnostic Code 5257 provides for a 10 percent rating 
for knee impairment with slight recurrent subluxation or 
lateral instability, a 20 percent rating for knee impairment 
with moderate recurrent subluxation or lateral instability, 
and a 30 percent rating for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  

In this case, although the Veteran has reported that he 
suffers from right knee instability and giving way, the 
medical evidence of record does not support a separate rating 
or higher rating based upon instability or recurrent 
subluxation.  On February 2003 VA examination, instability 
testing was negative for the right knee.  On March 2007 VA 
examination, physical examination revealed a negative 
anterior drawer test.  McMurray's testing was also negative.  
The examiner stated that there was no clinical evidence of 
instability of the right knee, nor was their evidence of 
guarding, edema, or effusion.  On April 2009 VA examination, 
physical examination revealed intact varus and vulgus 
testing.  Medial and lateral collateral ligaments were 
negative on Drawer testing.  No instability of the right knee 
was found.  Accordingly, despite the Veteran's subjective 
complaints of a giving way of the right knee, the objective 
evidence does not demonstrate instability in the right knee 
throughout the pendency of the appeal that would warrant any 
separate compensable rating.  Therefore, the Board finds that 
a higher rating or a separate compensable rating under 
Diagnostic Code 5257 is not warranted at anytime during the 
appeal because instability is not shown by the objective 
medical evidence of record.  Further, although the Veteran 
has been found to have slight tenderness of the joint line, 
and slight crepitus of the right knee in April 2009, such 
findings are consistent with his 10 percent rating for 
arthritis under Diagnostic Code 5010.  

The Veteran has been shown on X-ray examination to have mild 
tricompartmental degenerative changes with chondrocalcinosis 
in his right knee.  Where there is limitation of motion, but 
the limitation of motion is noncompensable under the 
limitation of motion diagnostic codes, X ray confirmation of 
arthritis of the affected joint warrants a 10 percent rating 
under Diagnostic Code 5003 or 5010.  Also, under Diagnostic 
Code 5003 and 5010, a 10 percent rating may apply where 
limitation of motion is absent, but there is X-ray evidence 
of arthritis involving two or more major joints or involving 
two or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2009).  In this case, the Veteran 
has noncompensable limitation of motion of his right knee and 
is thus in receipt of a 10 percent rating under Diagnostic 
Code 5010.  With regard to whether the Veteran is entitled to 
a rating higher than 10 percent under Diagnostic Code 5010 
for his arthritis, the Board concludes that he is not.  Under 
Diagnostic Code 5010, a 20 percent rating is not warranted 
unless X-ray evidence shows involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  The knee is considered a major 
joint.  While the Veteran is service-connected for arthritis 
in two major joints, because there is no evidence 
demonstrating that his arthritis has caused any 
incapacitating exacerbations, he is not entitled to a higher 
rating of 20 percent.  Furthermore, two combined 10 percent 
ratings with bilateral factor is a superior benefit to a 
single 20 percent rating.  38 C.F.R. §§ 4.25, 4.26 (2009).  
The Veteran has not reported that his right knee disability 
has prohibited his ability to work, and the evidence 
demonstrates that he has worked as a dishwasher and in a fast 
food restaurant throughout the appeal, both requiring him to 
stand for long periods of time.  Additionally, he has stated 
that Naproxen and rest relieve his right knee pain, and his 
knee complaints have consistently been worse on the left 
side, rather than the right side. Thus, he is not entitled to 
a rating higher than the current 10 percent rating under this 
diagnostic code for the right knee disability.

Diagnostic Code 5259 pertains to the symptomatic removal of 
semilunar cartilage.  The evidence in this case demonstrates 
that the Veteran has undergone three prior surgeries for a 
torn meniscus in the early 1980's.  However, on VA 
examination in February 2003 and March 2007, there was no 
evidence of symptoms related to the prior removal of 
semilunar cartilage.  In April 2009, the Veteran was found to 
have slight crepitus and joint line tenderness.  However, the 
Veteran is already in receipt of 10 percent disability rating 
under Diagnostic Code 5010, which contemplates symptoms 
related to traumatic arthritis, such as swelling and painful 
motion.  Further, since Diagnostic Code 5259 is predicated on 
limitation of motion, a separate rating under that code is 
not warranted where a rating is assigned under Diagnostic 
Code 5003 or 5010, and would result in pyramiding.  38 C.F.R. 
§ 4.14 (2009).  Finally, since a 10 percent rating is the 
maximum rating available under Diagnostic Code 5259, that 
code cannot serve as a basis for an increased rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Diagnostic Code 5258 also may not serve as a basis for an 
increased rating in this case.  Under Diagnostic Code 5258, a 
20 percent rating is warranted where there is dislocation of 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5258 (2009).  However, the objective medical evidence 
does not demonstrate that there is any current dislocation of 
semilunar cartilage or effusion of the right knee joint.  
Although the Veteran has complained of episodes of popping 
and swelling of the right knee, he has not complained of 
locking of the knee, and such a finding has not been made on 
examination.  Accordingly, a higher rating is not warranted 
under Diagnostic Code 5258. 

The Veteran contends that his right knee disability flares up 
after prolonged standing or walking and any physical 
activity.  However, even if the Veteran experiences flare-ups 
of his right knee disability, the Board finds it unlikely, 
and there is no evidence which suggests, that, on repetitive 
use, the right knee would be restricted by pain or other 
factors to so as to show additional limitation of extension 
or flexion that would warrant a compensable rating.  Thus, 
even considering the effects of pain on use, the evidence 
does not show the further limitation due to pain that results 
in the right knee being limited to a sufficient extent to 
warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2009).  In this case, the Board finds that the Rating 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for the service-connected right knee disability.  The 
evidence does not show that the Veteran's right knee 
disability is productive of marked interference with 
employment which would be exceptional for that envisioned by 
the rating schedule at the Veteran's current rating, nor does 
the evidence show frequent hospitalization related to the 
right knee.  Therefore, the Board finds that referral for 
assignment of an extraschedular rating for this disability is 
not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that throughout 
the pendency of the appeal, the Veteran's right knee 
disability has not warranted a rating higher than 10 percent.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Left Knee Disability 

In September 2008, the Veteran underwent a total arthoplasty 
of the left knee.  The RO assigned a temporary total 
disability rating from September 9, 2008, to October 31, 
2009.  38 C.F.R. § 4.30 (2009).  The 100 percent rating in 
effect during that period is the maximum rating possible 
under potentially applicable rating criteria.  The Veteran 
cannot be awarded more than 100 percent under schedular 
criteria at any time.  38 C.F.R. § 4.71a (2009).  Therefore, 
the Board need not discuss the impact of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (rating of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain), before 
finding that an increased schedular rating for a right knee 
disability is not warranted for the period from September 9, 
2008, to October31, 2009.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The Board will examine whether an increased 
rating is warranted prior to an after the assignment of the 
temporary total rating.

I.  Prior to September 9, 2008.

For the period prior to September 9, 2008, the Veteran's left 
knee disability was rated as 10 percent disabling under 
Diagnostic Code 5010.  Diagnostic Code 5010 pertains to 
traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2009).  Diagnostic Codes 5260, which contemplates limitation 
of flexion of the leg; 5261, which contemplates limitation of 
extension of the leg; 5257, which pertains to subluxation or 
lateral instability; 5258 which contemplates dislocation of 
semilunar cartilage; and 5259, which pertains to symptomatic 
removal of semilunar cartilage, are also potentially 
applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261, 5257, 5258, 5259 (2009).

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5256 (ankylosis of the 
knee), 5262 (impairment of the tibia and fibula), and 5263 
(genu recurvatum) are not applicable because the medical 
evidence does not show that the Veteran has those conditions. 
Specifically, the treatment records and the February 2003, 
March 2007, and April 2009 reports of VA examination do not 
demonstrate any objective findings of ankylosis, impairment 
of the tibia or fibula, or genu recurvatum.   

VA treatment records beginning in March 2002 show that in 
September 2002, X-ray examination revealed moderately severe 
degenerative joint disease of the left knee.  At that time, 
his left knee was swollen.  It was described as painful, with 
crepitus.  In November 2002, the Veteran complained of 
chronic left knee pain.  A December 2002 treatment records 
reflects that the Veteran's knee swelled when he walked.  

On February 2003 VA examination, the Veteran reported 
increased pain, weakness, stiffness, swelling, instability, 
giving way, locking, and lack of endurance.  It was noted 
that he had two previous left knee surgeries in the 1990s.  
He had flare-ups, mostly in his left knee, and used pain 
relievers for control of his symptoms.  Rest also relieved 
his pain.  He had taken approximately three months off of 
work as a dishwasher in the previous year due to pain.  He 
could walk one hundred yards before having to sit down.  He 
used a cane and orthotics in his shoes.  Standing caused 
chronic continuous pain and swelling, mostly in his left 
knee.  Physical examination revealed chronic positive 
swelling and deformity of the left knee, some crepitus with 
range of motion, positive tenderness on anterior drawer 
testing, and positive instability of his lateral and 
collateral ligaments.  The surgical scars were nontender.  
Range of motion testing revealed forward flexion to 120 
degrees, and extension to -5 degrees.

On March 2007 VA examination, the Veteran reported that he 
suffered from constant pain, weakness, and swelling in both 
of his knees.  He had constant swelling in his left knee, and 
a popping sensation bilaterally.  Aggravating factors 
included any kind of physical activity or standing for too 
long of a time.  He used a cane and orthotics in his shoes.  
There were no alleviating factors.  He worked as a fast food 
crewman, which was difficult on his knees.  He was noted to 
also have back and feet disabilities that were unrelated to 
his current left knee disability.  He had warmth and swelling 
in his knees, much worse on the left side.

Range of motion testing revealed flexion to 120 degrees and 
extension to 0 degrees, both actively and passively.  There 
was no additional functional loss on repetitive testing.  
There was evidence of swelling on the medial aspect of the 
left knee joint, which was warm to palpation.  There was no 
erythema, incoordination, or instability of the knee.  
Anterior drawer testing and McMurray's testing was negative, 
bilaterally.  The assessment was bilateral tricompartmental 
osteoarthritic changes of the knees, with meniscal tears.  
There were end-stage degenerative changes in the left knee, 
with complete degeneration of menisci and bone-on-bone 
contact resulting in extensive marrow edema with large joint 
effusion, chronic ACL tear, and innumerable inter-articular 
bodies.  

VA treatment records beginning in March 2007 show that in 
April 2007, the Veteran reported that he had constant pain in 
his knees which kept him up at night.  He also had popping in 
the knees.  He was taking Naproxen for pain relief.   He used 
a cane and knee braces.  Examination of the left knee 
revealed a genu valgum deformity.  There was tenderness at 
the joint line.  There was no effusion.  Range of motion was 
to 90 degrees.  There was significant lateral laxity.  X-ray 
examination revealed osteoarthritic changes of the left knee 
with loss of lateral joint space, genu valgum deformity, 
sclerosis and lateral subluxation of the tibia.  X-ray 
examination in August 2007 revealed asymmetrically and 
severely advanced arthritic changes in the left knee.  In 
September 2008, the Veteran underwent a left total knee 
arthroplasty, with a positive post-surgical outcome.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  
In this case, each range of motion testing of the right knee 
has resulted in a finding of 0 degrees on extension, or, in 
one instance, to -5 degrees.  Since the record does not 
demonstrate extension limited to 15 degrees, Diagnostic Code 
5261 cannot serve as a basis for an increased rating or for 
any separate compensable rating.  Similarly, Diagnostic Code 
5260 cannot serve as a basis for an increased rating or any 
separate compensable rating in this case.  The flexion of the 
Veteran's right knee would have to be limited to 60 degrees 
in order to warrant a compensable rating under Diagnostic 
Code 5260.  Flexion limited at most to 90 degrees, as shown 
by the medical evidence of record, does not warrant a 
compensable rating under Diagnostic Code 5260, and thus this 
diagnostic code does not serve as a means for a higher rating 
or separate compensable rating for the entire period under 
appeal.  

The Board has determined that the Veteran is not entitled to 
a compensable rating for either knee under either Diagnostic 
Code 5260 or 5261.  Because he did not meet the criteria for 
a compensable rating under either Diagnostic Code, separate 
compensable ratings cannot be assigned under Diagnostic Codes 
5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

Next, Diagnostic Code 5257 provides for a 10 percent rating 
for knee impairment with slight recurrent subluxation or 
lateral instability, a 20 percent rating for knee impairment 
with moderate recurrent subluxation or lateral instability, 
and a 30 percent rating for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  

In this case, the Board finds that the Veteran is entitled to 
a separated 20 percent rating for left knee instability for 
the period prior to September 9, 2008.  On February 2003 VA 
examination, the Veteran reported that that he experienced 
chronic knee pain and swelling, worse on the left side.  
Physical examination revealed swelling of the left knee, as 
well as positive anterior drawer testing, crepitus, and 
instability in the lateral and collateral ligaments.  On 
March 2007 VA examination, the Veteran reported that he had 
warmth and swelling in his left knee.  Physical examination 
revealed negative anterior drawer testing and McMurray's 
testing.  There was swelling of the medial aspect of the left 
knee joint.  X-ray examination revealed end stage 
degenerative changes in the left knee, with complete 
degeneration of menisci and chronic ACL tear.

VA treatment records dated in April 2007 reflect that the 
there was significant lateral laxity of the left knee, with 
tenderness in the joint line.  X-ray examination revealed 
osteoarthritic changes of the left knee with loss of lateral 
joint space and lateral subluxation of the tibia.  X-ray 
examination in August 2007 revealed asymmetrically and 
severely advanced arthritic changes in the left knee. 

In reviewing the evidence, it appears that prior to the 
Veteran's left knee surgery, he suffered from at least 
moderate instability and subluxation of the left knee.  On 
February 2003 VA examination, the Veteran was found to have 
left knee instability of the lateral and collateral 
ligaments, and his left knee laxity was described as 
significant on April 2007 examination.  The Board concludes, 
resolving all doubt in favor of the Veteran, that based upon 
the Veteran's testimony throughout the pendency of the 
appeal, and the objective clinical evidence demonstrating 
instability of the lateral and collateral ligaments, and 
because the Veteran has consistently reported experiencing 
the same level of instability throughout the pendency of the 
appeal prior to September 9, 2008, the Veteran has been 
entitled to a 20 percent rating for moderate instability of 
his left knee for the period prior to September 9, 2008.  In 
addressing whether he is entitled to a rating higher than 20 
percent, the Board finds that he is not, as there is no 
clinical or lay evidence demonstrating that the instability 
at any time during the pendency of the appeal has been 
severe.  The Veteran has not reported a history of falling as 
a result of his knee instability, and he reported wearing a 
knee brace sometimes, but not all the time.

Having determined that the Veteran has been entitled to a 20 
percent rating based upon moderate instability throughout the 
pendency of the appeal, the remaining question before the 
Board is whether he is entitled to a rating higher than 20 
percent under Diagnostic Code 5257 or 5258.

Diagnostic Code 5258 provides for a single maximum rating of 
20 percent where there is dislocation of semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  The Veteran has complained of chronic pain in his 
left knee, and on examination in March 2007 there was 
evidence of extensive marrow edema with large joint effusion, 
chronic ACL tear, and innumerable inter-articular bodies, 
demonstrating an advanced left knee disability.  However, he 
is not entitled to a separate 20 percent rating under 
Diagnostic Code 5258 because he is already compensated for 
his symptoms of subluxation and instability of the knee by 
the 20 percent disability rating under Diagnostic Code 5257, 
and for pain, swelling, and limited range of motion under 
Diagnostic Code 5010.  To also grant a separate 20 percent 
rating under 5258 in this case would thus amount to 
impermissible pyramiding.  38 C.F.R. § 4.14 (2009).  In 
addition, as Diagnostic Code 5258 does not provide for a 
rating higher than 20 percent, Diagnostic Code 5258 also 
cannot serve as a basis for a rating higher than 20 for the 
right knee.  Likewise, Diagnostic Code 5259 may not serve as 
a separate rating in this case, as the symptoms that the 
Veteran has experienced in relation to symptomatic removal of 
semilunar cartilage have already been accounted for by the 20 
percent disability rating under Diagnostic Code 5257 and the 
10 percent rating under Diagnostic Code 5010.  In addition, 
because Diagnostic Code 5259 does not provide for a rating 
higher than 10 percent, Diagnostic Code 5259 also cannot 
serve as a basis for a rating higher than 20 percent.  

Lastly, the Veteran has been shown on X-ray examination to 
have end-stage arthritis of the left knee.  Where there is 
limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under Diagnostic Code 5003 and 5010.  
Also, under Diagnostic Codes 5003 and 5010, a 10 percent 
rating may apply where limitation of motion is absent, but 
there is X-ray evidence of arthritis involving two or more 
major joints or involving two or more minor joint groups.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2009).  In this 
case, the Veteran has noncompensable limitation of motion of 
his left knee and is thus in receipt of a 10 percent rating 
under Diagnostic Code 5010.  With regard to whether the 
Veteran is entitled to a rating higher than 10 percent under 
Diagnostic Code 5010 for his arthritis, the Board concludes 
that he is not.  Under Diagnostic Code 5010, a 20 percent 
rating is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  While the Veteran is 
service-connected for arthritis in two major joints, because 
there is no evidence demonstrating that his arthritis has 
caused any incapacitating exacerbations, he is not entitled 
to a higher rating of 20 percent.  Furthermore, the two 10 
percent ratings and the bilateral factor is a greater 
benefits than a single 20 percent rating.  38 C.F.R. §§ 4.25, 
4.26 (2009).  The Veteran has not stated that his left knee 
disability has prohibited his ability to work, as the 
evidence demonstrates that he has worked as a dishwasher and 
in a fast food restaurant, requiring him to stand for 
prolonged period of time.  He has also stated that Naproxen 
relieves his pain, and there is no evidence that he has been 
prescribed bed rest by a physician due to his left knee 
disability.  Thus, he is not entitled to ratings greater than 
the current 10 percent ratings under this code.

The Veteran contends that his left knee disability flares up 
after prolonged standing or walking and any physical 
activity.  However, even if the Veteran experiences flare-ups 
of his left knee disability, the Board finds it unlikely, and 
there is no evidence which suggests, that, on repetitive use, 
the left knee would be restricted by pain or other factors to 
so as to show additional limitation of extension or flexion 
that would warrant a compensable rating.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the further limitation due to pain results in 
the left knee being limited to a sufficient extent to warrant 
a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Board finds that the 
Rating Schedule is not inadequate.  The Schedule provides for 
higher ratings for the service-connected knee disabilities.  
The evidence does not show that the Veteran's left knee 
disability is productive of marked interference with 
employment which would be exceptional for that envisioned by 
the rating schedule at the Veteran's current rating nor does 
the evidence show frequent hospitalization related to the 
knee.  For these reasons, the Board finds that referral for 
assignment of an extraschedular rating for this disability is 
not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during this period 
of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the 
Veteran's left knee disability has warranted no more than a 
10 percent rating pursuant to Diagnostic Code 5010 throughout 
the pendency of the appeal.  Additionally, the Board finds 
that the weight of the credible evidence demonstrates that 
the Veteran has been entitled to a separate 20 percent 
rating, but not greater, for moderate instability of the left 
knee pursuant to Diagnostic Code 5257 for the period prior to 
September 9, 2008.  All reasonable doubt has been resolved in 
favor of the claimant in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
II.  Since November 1, 2009.

For the period since November 1, 2009, the Veteran's left 
knee disability has been rated under Diagnostic Code 5055, 
which pertains to prosthetic knee replacement.  Under 
Diagnostic Code 5055, a 30 percent rating is assigned 
following knee replacement.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability may be rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  A higher 60 percent rating is not warranted 
for a knee replacement unless there is evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2009).

In September 2008, the Veteran underwent a left total knee 
arthroplasty.  His discharge diagnosis was left knee 
osteoarthritis.  On follow-up examination in October 2008, 
the Veteran's range of motion of the left knee was flexion to 
100 degrees.  He could walk independently without a cane.  He 
reported that his pain was better than prior to the 
operation.  In January 2009, the Veteran reported that his 
knee was doing well.  There was a healed surgical scar.  
Range of motion testing revealed flexion to 115, without 
pain.  There was no extension lag and muscle strength was 
good.  The assessment was status post total knee replacement, 
doing well.  

On April 2009 VA examination, although the majority of the 
examination was in relation to the right knee, findings 
related to the left knee indicate that the Veteran's left 
knee disability had improved.  He reported that since the 
surgery, he was able to bear his weight more evenly, without 
placing more weight on the right leg.  There was no join 
effusion of the left side.  There was no calf or thigh 
atrophy.  

In this case, there is no evidence that the Veteran's left 
knee status post total knee arthroplasty has resulted in any 
chronic residuals of painful motion or weakness to warrant a 
higher 60 percent rating.  Post-surgery records reflect that 
the Veteran was healing well, with good range of motion.  He 
was able to walk without a cane.  On April 2009 VA 
examination, it was found that the Veteran was not 
experiencing instability or subluxation of the left knee, and 
otherwise did not complain of left knee pain or weakness.  
Accordingly, the Board finds that the Veteran is not entitled 
to a rating higher than 30 percent for a left knee disability 
status post total knee arthroplasty, since November 1, 2009, 
under Diagnostic Code 5055.  

With regard to whether the Veteran is entitled to a higher 
rating under Diagnostic Codes 5256-5263, the Board finds that 
the evidence does not show that the chronic residuals of the 
left knee after one year following prosthetic replacement 
warrant a rating in excess of 30 percent.  In October 2008 
and in January 2009, the Veteran's left knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable rating.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating or 
any separate compensable rating in this case.  Similarly, 
Diagnostic Code 5260 cannot serve as a basis for an increased 
rating in this case.  Flexion limited at most to 100 degrees 
in the left knee, does not warrant a compensable rating under 
Diagnostic Code 5260.  Additionally, the Board notes that a 
30 percent rating is the highest rating available for 
limitation of flexion of the leg under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  Thus, a 
higher rating would not be available under Diagnostic Code 
5260 for limitation of flexion.  In January 2009, there was 
no increased limitation of motion due to pain.  Muscle 
strength was good.  On April 2009 VA examination, the Veteran 
made no complaints of instability, giving way, subluxation, 
and no clinical findings of instability, subluxation, or 
dislocation of the left knee were shown.  By analogy to the 
diagnostic codes shown in Diagnostic Code 5055, for 
evaluation of the knee, ankylosis is not shown, nonunion of 
the tibia and fibula with loose motion requiring a brace is 
not shown, and weakness of the left knee is not shown.  There 
is also no evidence of symptomatic removal of semilunar 
cartilage or dislocated semilunar cartilage, nor is there 
evidence of instability or subluxation.  Thus, a rating in 
excess of 30 percent is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2009).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Board finds that the 
Rating Schedule is not inadequate.  The Schedule provides for 
higher ratings for the service-connected left knee 
disability.  The evidence does not show that the Veteran's 
left knee disability is productive of marked interference 
with employment which would be exceptional for that 
envisioned by the rating schedule at the Veteran's current 
rating nor does the evidence show frequent hospitalization 
related to the knee.  For these reasons, the Board finds that 
referral for assignment of an extraschedular rating for this 
disability is not warranted.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's left knee disability 
has not warranted a rating in excess of 30 percent disabling 
since November 1, 2009.  The preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, September 
2003, and February 2007; rating decisions in August 2003, 
September 2003, and October 2008; a statement of the case in 
February 2004; and supplemental statements of the case in 
July 2006 and August 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the August 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained three medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.











	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 10 percent for a right knee disability, 
is denied.

A rating in excess of 10 percent for the period prior to 
September 9, 2008, for arthritis of the left knee, is denied.

A separate 20 percent rating for the period prior to 
September 9, 2008, for left knee instability, is granted.

A rating in excess of 30 percent since November 1, 2009, for 
a left knee disability, is denied. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


